DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 9/2/2021.   Claims 1, 2, and 10-25 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 9/2/2021 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on November 24, 2021 and October 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 14, and 20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Pat. App. Pub. No. 20140226838 (Wingate et al., hereinafter “Win”)
With regard to Claim 1, Win describes:
A method for speech separation, comprising: 
acquiring at least one speech from at least one user by at least one microphone and storing the at least one speech as a speech signal in a sound recording module; (Paragraph 66 describes that microphone 110 can collect speech signals to be stored a sound recording module (processor 212).)
extracting the speech signal from the sound recording module and processing the extracted speech signal through a sliding window; (Paragraph 114 describes that sliding windows may be used in speech processing.) and
transmitting the processed speech signal to a Degenerate Unmixing Estimation Technique (DUET) module for speech separation.  (Paragraph 11 describes that DUET may be used for speech separation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the DUET as described by the background of Win into the system of Win as another alternative for speech separation, as described in paragraph 11 of Win.
With respect to Claim 14, system Claim 14 and method Claim
1 are related as a system programmed to perform the same method, with each
claimed system function corresponding to each claimed method step. 
Accordingly, Claim 14 is similarly rejected under the same rationale as applied above with respect to Claim 1.
With respect to Claim 20, storage medium Claim 20 and method Claim 1 are
related as a storage medium programmed to perform the same method, with each claimed storage medium function corresponding to each claimed method step. Paragraph 148 of Win describes a storage medium storing computer instructions. Accordingly, Claim 20 is similarly rejected under the same rationale as
applied above with respect to Claim 1.

7.	Claims 2, 10-13, 15-19, and 21-25 are rejected under 35 U.S.C. 103 as unpatentable over Win in view of U.S. Pat. App. Pub. No. 20100211384 (Qi et al, hereinafter “Qi”) and U.S. Pat. App. Pub. No. 20220246167 (Vaidya et al, hereinafter “Vai”). 
With regard to Claims 2 and 12, Win does not explicitly describe this subject matter.
However, Qi describes “traverse the extracted speech signal to determine a maximum amplitude of the speech signal” (Paragraph 83 describes determining a maximum amplitude in an audio signal.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the maximum amplitude detection as described by Qi into the system of Win to control the parameters of a sliding window, as described in paragraph 83 of Qi.
Win un view of Qi does not explicitly describe “determine a starting position of the sliding window, the starting position of the sliding window is a position where an amplitude of the speech signal exceeds a predetermined proportion of the maximum amplitude for a first time from a beginning of the speech signal.”
However, Vai describes “determine a starting position of the sliding window, the starting position of the sliding window is a position where an amplitude of the speech signal exceeds a predetermined proportion of the maximum amplitude for a first time from a beginning of the speech signal.”  (Paragraph 43 of Vai describes determining the start and end of the sliding window based on a proportion of a sound parameter, namely an EOS threshold is set to 95% based at least in part on a set of inter-word intervals. Furthermore, the set of inter-word intervals, in an embodiment, is used to modify the SOS sliding window size, SOS threshold, EOS sliding window size, and EOS threshold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the window start as described by Vai into the system of Win in view of Qi to better control the size and placement of the sliding window, as described in paragraph 83 of Vai.
With regard to Claims 10 and 13, Win describes “select a segment of the speech signal between the start position of the sliding window and the ending position of the sliding window as the processed speech signal for speech separation.” (Paragraph 114 describes that sliding windows may be used to select the data used in speech processing.)
Win in view of Qi does not explicitly describe “determine an ending position of the sliding window, the ending position of the sliding window is a position where the amplitude of the speech signal exceeds a predetermined proportion of the maximum amplitude for the first time from the ending of the speech signal back to the beginning of the speech signal.”
However, Vai describes “determine an ending position of the sliding window, the ending position of the sliding window is a position where the amplitude of the speech signal exceeds a predetermined proportion of the maximum amplitude for the first time from the ending of the speech signal back to the beginning of the speech signal.” (Paragraph 43 of Vai describes determining the start and end of the sliding window based on a proportion of a sound parameter, namely an EOS threshold is set to 95% based at least in part on a set of inter-word intervals. Furthermore, the set of inter-word intervals, in an embodiment, is used to modify the SOS sliding window size, SOS threshold, EOS sliding window size, and EOS threshold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the window end as described by Vai into the system of Win in view of Qi to better control the size and placement of the sliding window, as described in paragraph 83 of Vai.
With regard to Claim 11, Win in view of Qi does not explicitly describe “the predetermined proportion is greater than or equal to 1/4 and less than or equal to 1/2.”
However, paragraph 43 of Vai describes determining the start and end of the sliding window based on a proportion of a sound parameter, namely an EOS threshold is set to 95% based at least in part on a set of inter-word intervals.  Although 95% falls outside the claimed range, paragraph 43 identifies the proportion value for the threshold to be a result effective variable.  Accordingly, determination of an optimum or workable ranges of said variable would be routine experimentation.  See MPEP 2144.05(II)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the threshold proportion as described by Vai into the system of Win in view of Qi to better control the size and placement of the sliding window, as described in paragraph 83 of Vai.
With respect to Claims 15-19, system Claim 14 and method Claim
1 are related as a system programmed to perform the same method, with each
claimed system function corresponding to each claimed method step. 
Accordingly, Claims 15-19 are similarly rejected under the same rationale as applied above with respect to Claims 2 and 10-13.
With respect to Claims 21-25, storage medium Claim 20 and method Claim 1 are
related as a storage medium programmed to perform the same method, with each claimed storage medium function corresponding to each claimed method step. Paragraph 148 of Arv describes a storage medium storing computer instructions. Accordingly, Claims 21-25 are similarly rejected under the same rationale as
applied above with respect to Claims 2 and 10-13.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20110099010 (Zhang) also describes determining the start and end of sliding windows.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656